



[Form of]
DEED OF INDEMNIFICATION
This Deed of Indemnification is made as of _____________, 20__ between Cimpress
plc, a public limited company incorporated under the laws of Ireland, having its
registered office at Building D, Xerox Technology Park, Dublin Road, Dundalk,
County Louth, Ireland (the “Company”), and ______________________ (the
“Indemnitee”).
WHEREAS, pursuant to a merger by acquisition under the European Communities
(Cross-Border Mergers) Regulations 2008 of Ireland (S.I. 157 / 2008), as
amended, and section 2:309 and section 2:333c of the Dutch Civil Code which
became effective on 3 December 2019 (the “Merger”), Cimpress N.V., a public
limited company (naamloze vennootschap) incorporated under the laws of the
Netherlands redomiciled from the Netherlands to Ireland and the Company became
the new listed parent of the Cimpress group;
WHEREAS, it is essential to the Company to retain and attract as members of its
Board of Directors the most capable persons available;
WHEREAS, certain directors and officers of the Company’s subsidiaries perform
policy‑making functions for the Company;
WHEREAS, the substantial increase in corporate litigation subjects members of
the Board of Directors to expensive litigation risks at the same time that the
availability of directors’ and officers’ liability insurance has been severely
limited;
WHEREAS, the Indemnitee does not regard the protection available under the
Company’s Constitution and insurance as adequate in the present circumstances,
and may not be willing to serve or continue to serve as a member of the Board of
Directors without adequate protection;
WHEREAS, the Company has determined that it is in the best interest of the
Company to provide the indemnification, to the fullest extent permitted by Irish
law, and advancement of expenses set forth below in order to induce the
Indemnitee to serve, or continue to serve, as a member of the Board of Directors
for the Company; and
WHEREAS, the Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company and, as partial consideration
for agreeing to do so, the Company has agreed to enter into this Deed with the
Indemnitee.
NOW THEREFORE, in consideration of the covenants contained herein, the Company
and the Indemnitee hereby agree as follows:
1.Agreement to Serve. The Indemnitee agrees to serve or continue to serve as a
member of the Board of Directors of the Company for so long as the Indemnitee is
duly elected or appointed or until such time as the Indemnitee tenders a
resignation in writing.
2.    Definitions. As used in this Deed:
(a)    The term “Proceeding” includes any actual, threatened, pending or
completed action, suit, arbitration, alternative dispute resolution proceeding,
investigation, administrative hearing or any other actual, threatened, pending
or completed proceeding, inquiry, hearing or investigation whether brought by or
in the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature and whether formal or informal
(including, but not limited to, the investigation, defense, settlement or appeal
of any of the foregoing) and any appeal therefrom.
(b)    The term “Corporate Status” means the status of a person who is or was a
member of the Board of Directors of, or performs other policy making functions
for, the Company, or is or was serving, or has agreed to serve, at the request
of the Company, as a director, officer, partner, trustee, member, employee or
agent of another corporation, partnership, joint venture, trust, limited
liability company or other enterprise.
(c)    The term “Expenses” includes, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but does not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.
(d)    References to “other enterprise” include employee benefit plans;
references to “fines” include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee, or agent with respect to an employee benefit plan, its participants,
or beneficiaries; and a person who acted in good faith and in a manner such
person reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Deed.
3.    Indemnification in Third-Party Proceedings. Subject to Paragraph 13, the
Company shall indemnify the Indemnitee in accordance with the provisions of this
Paragraph 3 if the Indemnitee was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding (other than a Proceeding by or
in the right of the Company to procure a judgment in its favor) by reason of the
Indemnitee’s Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith, against all Expenses, judgments,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful. The termination of any Proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in, or not opposed to, the best interests of the Company, and, with
respect to any criminal Proceeding, had reasonable cause to believe that his or
her conduct was unlawful.
4.    Indemnification in Proceedings by or in the Right of the Company. Subject
to Paragraph 13, the Company shall indemnify the Indemnitee in accordance with
the provisions of this Paragraph 4 if the Indemnitee was or is a party to or
threatened to be made a party to or otherwise involved in any Proceeding by or
in the right of the Company to procure a judgment in its favor by reason of the
Indemnitee’s Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith, against all Expenses and, to the
extent permitted by law, amounts paid in settlement actually and reasonably
incurred by or on behalf of the Indemnitee in connection with such Proceeding,
if the Indemnitee acted in good faith and in a manner which the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company, except that no indemnification shall be made under this Paragraph 4 in
respect of any claim, issue, or matter as to which the Indemnitee has been
adjudged to be liable to the Company, unless, and only to the extent, that a
court of competent jurisdiction or the court in which such action or suit was
brought determines upon application that, despite the adjudication of such
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such Expenses as the court deems
proper.
5.    Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Deed, except as set forth in Paragraph 10, the Company shall
not indemnify the Indemnitee in connection with a Proceeding (or part thereof)
initiated by the Indemnitee unless the initiation thereof was approved by the
Board of Directors of the Company. Notwithstanding anything to the contrary in
this Deed, the Company shall not indemnify the Indemnitee to the extent the
Indemnitee is reimbursed from the proceeds of insurance, and in the event the
Company makes any indemnification payments to the Indemnitee and the Indemnitee
is subsequently reimbursed from the proceeds of insurance, the Indemnitee shall
promptly refund such indemnification payments to the Company to the extent of
such insurance reimbursement.
6.    Indemnification of Expenses of Successful Party. Subject to Paragraph 13
but notwithstanding any other provision of this Deed, to the extent that the
Indemnitee has been successful, on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter therein, the Indemnitee
shall be indemnified against all Expenses incurred by or on behalf of the
Indemnitee in connection therewith. Without limiting the foregoing, if any
Proceeding or any claim, issue or matter therein is disposed of, on the merits
or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to the Indemnitee, (ii) an adjudication that the
Indemnitee was liable to the Company, (iii) a plea of guilty or nolo contendere
by the Indemnitee, (iv) an adjudication that the Indemnitee did not act in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, and (v) with respect to any criminal
proceeding, an adjudication that the Indemnitee had reasonable cause to believe
his or her conduct was unlawful, the Indemnitee shall be considered for the
purposes hereof to have been wholly successful with respect thereto.
7.    Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified subject to Paragraph 13, the Indemnitee
must notify the Company in writing as soon as practicable of any Proceeding for
which indemnity will or could be sought. With respect to any Proceeding of which
the Company is so notified, the Company will be entitled to participate therein
at its own expense and/or to assume the defense thereof at its own expense, with
legal counsel reasonably acceptable to the Indemnitee. After notice from the
Company to the Indemnitee of its election so to assume such defense, the Company
shall not be liable to the Indemnitee for any legal or other expenses
subsequently incurred by the Indemnitee in connection with such Proceeding,
other than as provided below in this Paragraph 7. The Indemnitee has the right
to engage his or her own counsel in connection with such Proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the engagement of counsel by the Indemnitee has been authorized by
the Company, (ii) counsel to the Indemnitee has reasonably concluded that there
may be a conflict of interest or position on any significant issue between the
Company and the Indemnitee in the conduct of the defense of such Proceeding or
(iii) the Company has not in fact engaged counsel to assume the defense of such
Proceeding, in each of which cases the fees and expenses of counsel for the
Indemnitee shall be at the expense of the Company, except as otherwise expressly
provided by this Deed. The Company is not entitled, without the consent of the
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company or as to which counsel for the Indemnitee has reasonably made the
conclusion provided for in clause (ii) above. The Company shall not be required
to indemnify the Indemnitee under this Deed for any amounts paid in settlement
of any Proceeding effected without its written consent. The Company shall not
settle any Proceeding in any manner which would impose any penalty or limitation
on the Indemnitee without the Indemnitee’s written consent. Neither the Company
nor the Indemnitee will unreasonably withhold or delay their consent to any
proposed settlement.
8.    Advancement of Expenses. In the event that the Company does not assume the
defense pursuant to Paragraph 7 of this Deed of any Proceeding of which the
Company receives notice under this Deed, any Expenses incurred by or on behalf
of the Indemnitee in defending such Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding; provided, however, that the
payment of such Expenses incurred by or on behalf of the Indemnitee in advance
of the final disposition of such Proceeding shall be made subject to Paragraph
13 and only upon receipt of an undertaking by or on behalf of the Indemnitee to
repay all amounts so advanced in the event that it is ultimately determined that
the Indemnitee is not entitled to be indemnified by the Company as authorized in
this Deed. Such undertaking shall be accepted without reference to the financial
ability of the Indemnitee to make repayment.
9.    Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to the Paragraphs 3, 4, 6 or 8 of this Deed,
the Indemnitee shall submit to the Company a written request. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 30 days after receipt by the Company of the written request of the
Indemnitee, unless with respect to requests under Paragraphs 3 or 4 (but not
with respect to requests under Paragraph 8) the Company determines within such
30-day period that such Indemnitee did not meet the applicable standard of
conduct set forth in Paragraph 3 or 4, as the case may be. Such determination,
and any determination that advanced Expenses must be repaid to the Company,
shall be made in each instance (a) by a majority vote of the directors of the
Company consisting of persons who are not at that time parties to the Proceeding
(“disinterested directors”), whether or not a quorum, (b) by a committee of
disinterested directors designated by a majority vote of disinterested
directors, whether or not a quorum, (c) if there are no disinterested directors,
or if the disinterested directors so direct, by independent legal counsel (who
may, to the extent permitted by applicable law, be regular legal counsel to the
Company) in a written opinion, or (d) by the stockholders of the Company.
10.    Remedies. The right to indemnification or advancement of Expenses as
provided by this Deed shall be enforceable by the Indemnitee in any court of
competent jurisdiction. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Company. Neither the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company pursuant to Paragraph 9 that the Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct. Subject to Paragraph 13, the Indemnitee’s expenses (of the type
described in the definition of “Expenses” in Paragraph 2(c)) reasonably incurred
in connection with successfully establishing the Indemnitee’s right to
indemnification, in whole or in part, in any such Proceeding shall also be
indemnified by the Company.
11.    Partial Indemnification. If the Indemnitee is entitled under any
provision of this Deed to indemnification by the Company for some or a portion
of the Expenses, judgments, fines, penalties or amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with any Proceeding but not, however, for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.
12.    Subrogation. In the event of any payment under this Deed, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
13.    Limitation of Indemnification. Notwithstanding any other term of this
Deed, the terms of this Deed shall have effect to the fullest extent permitted
by Irish law, but shall not extend to any matter which would render them void
pursuant to Irish law (including, without limitation, the provisions of section
235 of the Companies Act 2014 of Ireland, as amended), provided however, that,
to the extent Irish law changes after the date of this Deed so that the Company
may, under such law, at the applicable time, indemnify the Indemnitee to an
extent greater than provided under current Irish law, this Deed should have
effect to the fullest extent permitted by Irish law at the applicable time.
14.    Term. This Deed shall continue until and terminate upon the later of (a)
six years after the date that the Indemnitee has ceased to serve as a member of
the Board of Directors of the Company or, at the request of the Company, as a
director, officer, partner, trustee, member, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise or (b) the final termination of all Proceedings pending on the
date set forth in clause (a) in respect of which the Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by the Indemnitee pursuant to Paragraph 10 of this Deed
relating thereto.
15.    Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Deed shall not be deemed exclusive of
any other rights to which the Indemnitee may be entitled under the Company’s
Constitution, any other agreement, any vote of stockholders or disinterested
directors, any law (common or statutory), or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity while
maintaining the Indemnitee’s Corporate Status with the Company. Nothing
contained in this Deed shall be deemed to prohibit the Company from purchasing
and maintaining insurance, at its expense, to protect itself or the Indemnitee
against any expense, liability or loss incurred by it or the Indemnitee in any
such capacity, or arising out of the Indemnitee’s status as such, whether or not
the Indemnitee would be indemnified against such expense, liability or loss
under this Deed; provided that the Company shall not be liable under this Deed
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that the Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise. In addition to all other
obligations hereunder and without limiting any rights of the Indemnitee
hereunder subject to Paragraph 13, the Company expressly agrees to, and hereby
assumes, all indemnification, advancement of Expenses and/or all other
obligations of Cimpress N.V. to the Indemnitee in existence immediately prior to
the effectiveness of the Merger, pursuant to, and upon the terms of, the
provisions set forth in any then existing indemnification agreement to which
Cimpress N.V. is bound and in the articles of association and organizational
regulations of Cimpress N.V. as then in effect and applicable without regard to
the effectiveness of the Merger.
16.    No Special Rights. Nothing herein shall confer upon the Indemnitee any
right to continue to serve as an officer, director or employee of the Company or
any of its subsidiaries for any period of time or at any particular rate of
compensation. This Deed does not create an employment contract between the
Company and the Indemnitee.
17.    Savings Clause. If this Deed or any portion thereof is invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee as to Expenses, judgments, fines,
penalties and amounts paid in settlement with respect to any Proceeding to the
full extent permitted by any applicable portion of this Deed that has not been
invalidated and to the fullest extent permitted by applicable law.
18.    Counterparts. This Deed may be executed in any number of counterparts,
each of which when executed and delivered shall constitute an original but all
such counterparts together shall constitute one and the same instrument.
19.    Successors and Assigns. This Deed shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the estate, heirs,
executors, administrators and personal representatives of the Indemnitee.
20.    Headings. The headings of the paragraphs of this Deed are inserted for
convenience only and shall not be deemed to constitute part of this Deed or to
affect the construction thereof.
21.    Modification and Waiver. This Deed may be amended from time to time to
reflect changes in Irish law or for other reasons. No supplement, modification
or amendment of this Deed shall be binding unless executed in writing by both of
the parties hereto. No waiver of any of the provisions of this Deed shall be
deemed or shall constitute a waiver of any other provision hereof nor shall any
such waiver constitute a continuing waiver.
22.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or by courier or (ii) if mailed by certified or registered
mail with postage prepaid, on the third day after the date on which it is so
mailed:
(a)    if to the Indemnitee, to the address of which the Indemnitee has notified
the Company.
(b)    if to the Company, to:
Cimpress plc
c/o Cimpress USA Incorporated
275 Wyman Street
Waltham, MA 02451
USA
Attention: General Counsel
or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
23.    Applicable Law. This Deed shall be governed by, and construed and
enforced in accordance with, the laws of Ireland. The Indemnitee may elect to
have the right to indemnification or reimbursement or advancement of Expenses
interpreted on the basis of the applicable law in effect at the time of the
occurrence of the event or events giving rise to the applicable Proceeding, to
the extent permitted by law, or on the basis of the applicable law in effect at
the time such indemnification or reimbursement or advancement of Expenses is
sought. Such election shall be made, by a notice in writing to the Company, at
the time indemnification or reimbursement or advancement of Expenses is sought;
provided, however, that if no such notice is given, and if existing Irish law is
amended, or a new Irish law enacted to permit further indemnification of the
persons with a Corporate Status with the Company, then the Indemnitee shall be
indemnified to the fullest extent permitted under Irish law, as so amended or as
so enacted.
24.    Enforcement. The Company expressly confirms and agrees that it has
entered into this Deed in order to induce the Indemnitee to continue to serve as
officer or director or otherwise maintain the Indemnitee’s Corporate Status of
the Company, and acknowledges that the Indemnitee is relying upon this Deed in
continuing in such capacity.
25.    Entire Agreement. This Deed sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Irish law or the Company’s Constitution or the rights
and obligations of Cimpress USA Incorporated and the Indemnitee under the
separate Indemnification Agreement between those parties.
26.    Jurisdiction. The competent court in Ireland shall have exclusive
jurisdiction to settle any dispute in connection with this Deed without
prejudice to the right of appeal and that of appeal to the Supreme Court.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the parties, intending to be bound hereby, have duly
executed this Deed as a deed and delivered it as of the date first above
written.
PRESENT when the COMMON SEAL of
CIMPRESS PLC
was affixed hereto:


____________________________________
Director / Secretary
in the presence of:


____________________________________
Witness Signature
____________________________________
Witness Name
____________________________________
Witness Address
____________________________________
Witness Occupation




SIGNED AND DELIVERED as a deed
by [INDEMNITEE]
in the presence of:                         ______________________________
[INDEMNITEE]
____________________________________
Witness Signature
____________________________________
Witness Name
____________________________________
Witness Address
____________________________________
Witness Occupation




1

